SHEARN, J.
Defendants’ counterclaim was for two- deliveries of coats alleged to have been manufactured by them and delivered to the plaintiff. The only issue was as to the delivery, which was contested by the plaintiff in the face of two- signed receipts for the goods. To overcome the receipts, the trial court permitted plaintiff to introduce in evidence his own books, showing that they.contained no entry of the receipt of the goods.
The judgment must therefore be reversed, and new trial ordered, with $30 costs to appellants to abide the event. All concur.